ADVISORS SERIES TRUST OPERATING EXPENSES LIMITATION AGREEMENT THIS OPERATING EXPENSES LIMITATION AGREEMENT (the “Agreement”) is effective as of December 29, 2009 by and between ADVISORS SERIES TRUST, a Delaware statutory trust (the “Trust”), on behalf of each series listed in Appendix A as attached hereto, each a series of the Trust, and the investment adviser of the Fund(s), Poplar Forest Capital, LLC (the “Adviser”). WITNESSETH: WHEREAS, the Adviser renders advice and services to the Fund(s) pursuant to the terms and provisions of an Investment
